332 So. 2d 211 (1976)
STATE of Louisiana
v.
Irving Joseph JACKSON.
No. 57388.
Supreme Court of Louisiana.
May 17, 1976.
Jon A. Gegenheimer, Gretna, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., John M. Mamoulides, Dist. Atty., Abbott J. Reeves, Director, Richard J. Boutall, Research Atty., Research and Appeals Div., Metairie, for plaintiff-appellee.
DIXON, Justice.
The defendant, Irving Jackson, was charged by bill of information with the crime of armed robbery in violation of R. S. 14:64. After a jury trial he was found *212 guilty and subsequently sentenced to forty-five years imprisonment. Upon an application for a writ of habeas corpus, this court ordered an out-of-time appeal which is now before us.
Defendant and two accomplices committed an armed robbery in broad daylight in the parking lot of a supermarket. Both victims testified. The nicknames of two of the robbers were known to the victims. One victim followed the robbers' car, obtained police help and located the car. The prosecution was straightforward. The witnesses were cross-examined. Few objections were made. Hardly any opportunity arose for reserving assignments of error.
No assignments of error were perfected as required by C.Cr.P. 844. Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings and proceedings. C.Cr.P. 920; State v. Gerald, 325 So. 2d 574 (La.1976). We have reviewed the record and find no error.
Accordingly, the conviction and sentence are affirmed.